DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pg 10 paragraph 1, filed 09/01/2022, with respect to claim 14 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 06/01/2022 has been withdrawn. 
Applicant’s arguments, see pg 10 paragraph 2, filed 09/01/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 over Swanson in view of Zhu of 06/01/2022 has been withdrawn. 
Applicant's remaining arguments filed 09/01/022 have been fully considered but they are not persuasive.
Applicant first argues that claims 1-5 and 7-15 are directed toward eligible subject matter (pg 7 second full paragraph). Applicant supports this position by arguing that the claims are directed toward a process and the additional elements integrate the abstract idea into a practical application (pg 7 last paragraph continuing on page 8) and that the full method cannot be performed in the mind (pg 9 last paragraph). The Examiner respectfully disagrees. As currently amended, claim 1 contains the abstract idea of controlling the volumetric flow rate to reduce a deformation force applied by the nozzle to the deformable substrate including measuring the deformation force, comparing the deformation force, and adjusting the volumetric flow rate to reduce the deformation force. The additional elements of printing on a deformable substrate and exposing to curing conditions do not provide any additional elements beyond the well-understood, routine, conventional activities known to the industry. Furthermore, the high level generality of the claimed method, e.g. “printing” without any specification on whether this actually requires a computer controlled 3D printer or merely a human with a hot-glue gun, further indicates that the judicial exception is merely applied to the general field of additive manufacturing. See MPEP 2106.05(I)(A). The claims are directed toward an abstract idea.
Applicant further argues that the claims are directed toward limited rules in a process specifically designed to achieve an improved technological result and, therefore, renders the claim a non-abstract idea (pg 9 last paragraph). The Examiner respectfully disagrees. First, Applicant’s arguments do not identify any improved technological results or direct attention to any portion of the specification. In reviewing the search, the benefits obtained appear in paragraphs 0049 (requiring printing numerous successive layers to obtain a benefit), 0095 (requiring added elastomers and/or rubbers to obtain a benefit), and 0191 (requiring pneumatic actuators to obtain a benefit). However, the claims do not contain the limitations required in the specification to obtain the stated benefits. The claims are directed toward an abstract idea.
Applicant next argues that Batchelder does not teach the steps of prior claim 6 which have been amended into claim 1 (pg 11 last paragraph). Applicant furthers this argument by stated that the adjustments in Batchelder are not made to reduce the deformation force applied by the nozzle (pg 11 last paragraph). While the Examiner agrees that Batchelder is not explicitly directed toward reducing the deformation force, this argument is not persuasive. Claim 1 does not recite any limitation directed to how the “deformation force” is measured or even what aspect of the “deformation force” is measured. Applicant’s specification appears to describe a “deformation force” as merely a force exerted on the substrate (para 0033). As such, Batchelder teaches measuring a deformation force, e.g. the pressure exerted to force a change in the extruded profile, and adjusting the flow rate based on the measurement (paras 0098-0099, 0104). 
Applicant next argues that there is no objective reason in the prior art to modify and combine the disclosures in order to arrive at the claimed invention (pg 12 paragraphs 1-2). The Examiner respectfully disagrees. MPEP 2143.02 explicitly states “rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art” (Citing KSR Int’l Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). As applied to the instant application, and further discussed below, the prior teaches all of the claimed limitations and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Swanson with the pressure feedback control of Batchelder because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the extrusion rate and tip height are controlled by a known method.

Claim Interpretation
Claims 1 and 12 recite the limitation “optionally repeating (I) and (II).” While not indefinite, the broadest reasonable interpretation of the claims does not require repeating (I) and (II) and thus will be met regardless of any additional layers being form by the prior art.
Claims 2, 3, 4, 5, 9, 10, and 11 utilize “or” or “and/or.” While not indefinite, each use of these claims is interpreted as only requiring one or more of the features. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) controlling the flow rate to reduce a force. 
The limitation of controlling the volumetric flow rate to reduce a deformation force is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind. Specifically, the claim is not precluded from practically being performed in the mind. For example, the claim language encompasses the user manually calculating or adjusting the flow rate or using a manual apparatus, such as a hot-glue gun. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the method is directed toward the use of a generic apparatus having a nozzle. As discussed above, the claim only recites one additional element, a generic apparatus having a nozzle. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional element of a generic apparatus with a nozzle amounts to no more than mere instructions to apply the exception using a generic apparatus. This claim is not patent eligible.
Dependent claims 2-15 are also rejected as none of claims 2-15 integrate the abstract idea into a practical application or incorporate additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (US20140048969 – previously of record) in view of Zhu (3D Printed Functional and Biological Materials on Moving Freeform Surfaces – previously of record) and Batchelder (US20140048970 – previously of record) as evidenced by Crump (US5503785 – previously of record).

In reference to claims 1, 7, 12, and 13:
Swanson discloses a method of forming a three-dimensional (3D) article with an apparatus having a nozzle (para 0009), said method comprising:
(I) printing a first composition on a deformable substrate with the nozzle of the apparatus at a volumetric flow rate to form a deformable first filament comprising the first composition on the deformable substrate, wherein at least one of the nozzle and the deformable substrate is moved relative to the other during printing (paras 0047, 0065; Swanson, at para 0065, explicitly states the materials and filaments used include that of Crump which discloses thermoplastics at col 2 ln 30-37. As the extruded material is deformable, plastic, it is the Examiner’s first position that Swanson discloses printing on a deformable substrate);
(II) controlling the volumetric flow rate to reduce a deformation force applied by the nozzle to the deformable substrate and give a first layer comprising the deformable first filament on the deformable substrate (paras 0011, 0047, 0048, as the road width is dependent on flow rate and tip height the deformation force applied to the substrate will also be dependent, i.e. controlled, by the flow rate and tip height);
optionally, repeating (I) and (II) with independently selected composition(s) to form any additional deformable filament(s) and corresponding layer(s) (para 0007).
Swanson does not explicitly disclose (III) exposing the layer(s) to a solidification condition (claim 1), wherein (III) is performed after (I) and (II) but prior to optionally repeating (I) and (II) (claim 12), wherein the solidification condition is irradiation (claim 13), or, if the Examiner’s first position is disputed, a deformable substrate (claim 1). However, this is taught by Zhu. Zhu teaches a method for additive manufacturing (pg 2 col 1 ln 4-12). Zhu further teaches exposing the layer to a solidification condition of irradiation after printing the material (pg 5 col 1 last paragraph, Supporting Information section 4.3 on page 14 of the attached document) as well as printing on a deformable substrate (Fig. 4a, 4d, 4g, Supporting Information section 4.3 on page 14 of the attached document) which allows for direct fabrication of on moving freeform surfaces and advanced medical treatments by compensating for the full six degrees of freedom of rigid body motions (abstract, pg 2 col 1 ln 4-12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Swanson with the solidification condition and, if necessary, deformable substrate of Zhu in order to obtain a method which accounts for the full six degrees of freedom of rigid body motions.
Swanson further discloses that the pressure below the nozzle, interpreted as the deformation force, affects the extrudate dimensions (para 0080). Modified Swanson does not teach wherein (II) controlling the volumetric flow rate further comprises:
(II-A) measuring the deformation force applied by the nozzle to the deformable substrate during printing;
(II-B) comparing the deformation force measured in (II-A) to a predetermined deformation force threshold; and
(II-C) adjusting the volumetric flow rate to reduce the deformation force applied by the nozzle to the deformable substrate in response to the deformation force measured in (II-A) exceeding the predetermined deformation force threshold until the deformation force subceeds the predetermined deformation force threshold (claim 1), or
further comprising:
(II-D) integrating in real time the deformation force measurement of (II-A), the volumetric flow rate adjustment of (II-C), and the deformation force reduction of (II-C) into a closed loop feedback controller in communication with the apparatus; and
(II-E) subsequently controlling the volumetric flow rate with the closed loop feedback control mechanism (claim 7).
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). 
As applied to the instant application, Batchelder teaches a method for controlling an extrusion-based additive manufacturing system (abstract). Batchelder further teaches the use of a closed-loop real-time pressure monitoring in order to improve accuracy of the printed element by measuring the deformation force (para 0104), comparing the force to a pre-determined threshold (para 0104), and adjusting the flow rate of the extruded material based on the measurement (para 0104). Also see paragraph 0098-0099). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Swanson with the pressure feedback control of Batchelder because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the extrusion rate and tip height are controlled by a known method.
Due to the use of “or” at the end of clause (ii) of claim 12, claim 12 is met when either clause (i) or (ii) are met.
Due to the use of “or” at the end of clause (vii) of claim 13, claim 13 is met when any of clauses (i)-(viii) are met.

In reference to claim 2:
In addition to the discussion of claim 1, above, Swanson further discloses wherein the deformation force comprises a normal force (para 0048, the pressure below the tip will exert a normal force on the deformable substrate), and wherein controlling the volumetric flow rate to reduce the deformation force applied by the nozzle to the deformable substrate comprises:
(i) minimizing contact between a tip of the nozzle and the deformable first filament once formed on the deformable substrate (Fig. 14 showing the “knife edge” face 895 which would minimize contact relative to the planar bottom face 495 of Fig. 0012).
Due to the use of “or” at the end of clause (ii), the claim is met when either clause (i) or (ii) are met.

In reference to claim 3:
In addition to the discussion of claim 1, above, Swanson further discloses wherein controlling the volumetric flow rate comprises selectively controlling at least one of:
(i) a flow rate at which the first composition is expelled from the nozzle during printing (para 0047);
(iii) a speed at which at least one of the deformable substrate and the nozzle is moved relative to the other (para 0047).
Because of the phrase “at least one of” at the end of line 2, the claim is met when only one of clauses (i)-(ii) is met.

In reference to claim 4:
In addition to the discussion of claim 3, above, Swanson further discloses further comprising first plotting for the volumetric flow rate in (I) as a function of the flow rate, distance, speed, nozzle size and/or shape, and/or the shape of the deformable substrate for establishing parameters to control the volumetric flow rate to reduce the deformation force applied by the nozzle to the deformable substrate (paras 0062, 0064)(calibration devices). It is the Examiner’s position that in order to calibrate or control the output variable, the volumetric flow rate, a mathematical relationship between the output variable and the input variable(s), e.g. the flow rate, distance, nozzle size, and/or nozzle shape would be established, e.g. plotted as a function of the input variable.

In reference to claim 5:
In addition to the discussion of claim 3, above, Swanson further discloses further comprising determining a desired width and/or shape of the deformable first filament comprising the first composition, and selectively controlling at least one of the flow rate (extrusion rate para 0083), distance (tip height para 0083), speed (movement speed or velocity of the nozzle para 0080), and nozzle size and/or shape (different ring dimensions para 0101) such that the deformable first filament is formed to the desired width and/or the shape on the deformable substrate (paras 0080, 0083, 0101).

In reference to claim 8:
In addition to the discussion of claim 1, above, Swanson further discloses further comprising:
(IV) printing a second composition with the nozzle of the apparatus at a second volumetric flow rate to form a second deformable filament comprising the second composition on the deformable first filament of the first layer (paras 0103-0106, the part/second composition is deposited on the support/first material); and
(V) controlling the second volumetric flow rate to reduce the deformation force applied by the nozzle to the deformable first filament of the first layer and give a second layer comprising the second deformable filament on the first layer (paras 0011, 0047, 0048, as the road width is dependent on flow rate and tip height the deformation force applied to the substrate will also be dependent, i.e. controlled, by the flow rate and tip height).
As claims 9 and 11 depend from claim 8, claim 8 is interpreted as including a method wherein the first and second filaments are the same and continuous with one another or wherein the first and second compositions are the same as one another. As such, claim 8 is met because Swanson discloses printing additional layers on the prior layers.

In reference to claim 9:
In addition to the discussion of claim 8, above, modified Swanson does not disclose wherein:
(ii) the first and second filaments are the same and continuous with one another. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. making the layers in a continuous extrusion step or making the layers in separate extrusion steps, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Due to the use of “or” at the end of clause (ii), the claim is met when either clause (i) or (ii) are met.

In reference to claim 10:
In addition to the discussion of claim 1, above, Swanson further discloses wherein:
(i) the deformable substrate comprises an initial layer comprising an initial filament formed by printing (para 0011, layer-by-layer).
Due to the use of “or” at the end of clause (ii), the claim is met when either clause (i) or (ii) are met.

In reference to claim 11:
In addition to the discussion of claim 8, above, Swanson further discloses wherein:
(i) the first and second compositions are the same as one another (Fig. 1A).
Due to the use of “or” at the end of clause (ii), the claim is met when either clause (i) or (ii) are met.

In reference to claim 14:
In addition to the discussion of claim 1, above, Swanson further discloses wherein:
(i)	the apparatus comprises a 3D printer (para 0009).
Due to the use of “or” at the end of clause (i), the claim is met when either clause (i) or (ii) are met.
In reference to claim 15:
In addition to the discussion of claim 1, above, Swanson further discloses wherein the layer(s) given by (I) and (II) are substantially free from voids (paras 0086-0087, as the method discloses using road widths between 250 microns and 2500 microns and gaps may form below 250 microns, the layers will be substantially free from voids).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742